Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Status of Claims
Claims 9-17, 19-30 are pending and are under Examination in this office action.  Claims 27-30 are newly added.

	
Response to Amendment and argument and Amendment
The response filed on 5/3/22 has been entered. 

Applicant’s arguments filed 5/3/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Necessitated by amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5,605,144) in view of and Millet (US 10,512,615) and Meneses (US 2008/0108986) in view of Little Crispy (Dec. 2, 2016) and Hartsel et al. (US 10,351,498) and Lowe et al. (US 9,526,752) and further in view of Living chic (2014) and as evidence . 
Simmons teaches a garment with heat, applied the heat to the neck  with a neck wrap (see abstract and Fig. 5) with plurality of pouches (see col. 3., lines 1-3) wherein the neck wrap portion  can be a scarf, thus will have overlaps with the recitation a drape configured to wrap the shoulder region (see Fig 11), wherein the heated garment  is worn by the user (see abstract).
 However, Simmons fails to teach that the wrap has volatilized blend of phyto-derived material. With regards to the recitation that the plurality of internal pouches in each of the back drape portion and the shoulder portion are directed to open downwards or upwards as required by claims 9, 23 and 30 would be obvious as the placing of the pouches would need an opening whether upwards or downwards would not affect the placing on the neck. With regards to the neck wrap devoid of a fastening mechanism is known in the art (see as evidenced by In Home Care Products (12/2017, see Wayback machine). Therefore, one of ordinary skill in the art would have made a neck wrap with different pouches and is devoid of a fastening mechanism.
Millet teaches with regards to instant claim 9 a method of delivering cannabinoids (see tittle) comprising phyto derived materials such as CBDA, CBD and THC (see col. 10, lines 30+, as required by instant claims 9-14) wherein the delivery method can be in a pouch or a bag (see col. 9. Lines 55-60) wherein the pouch or a bag comprises essential oils (see col. 21, lines 45-50+).  A pouch a bag can easily be placed on the neck to serve the same purpose i.e., treating the neck or the back. 
However, Millet failed the pouch so that the volatile cannabinoid and essential oils will volatilize and did not per say teach placement per say on the skin and fails to teach instant claims 15-22. Although Millet fails to teach or inhalation nonetheless teaches nasal administration thus in-advertedly teaches inhalation via nasal administration (see col. 9, lines 34+) and also teaches the composition can be provided in a liquid (see col. 21, lines 45+)
 Meneses teaches a method for delivery herbs and seeds in an abdominal belt where the belt is heated in a microwave to be administered to the body (i.e., abdomen with relaxing olfactory effect (see abstract), wherein the therapy agent is a seed/grain (i.e., flax seed, see claim 2). Meneses specifically teach administering the herbs onto the belt before heating, thus the actual spraying does not negate the solution/liquid of the active agents. Thus, one of ordinary skill in the art would be motivated to substitute the abdominal belt taught (see Fig. I) for a neck pad or a back pad to be applied to the areas of neck or back. Additionally, a belt can be used as a neck pad as it can easily be wrapped around the neck and when heated it is obvious that the vapor from the volatilize agents will be inhaled by the user. 
 Hartsel teaches CBD can be converted to CBDA by decarboxylation at a temperature of 140-160.Therefore CBDA is taught.
 Lowe et al. teach a composition comprising essential oils and cannabis
(see claim 1) topically or transdermally applied (see abstract).  
Living Chic teaches how to make your own heating pad scented with essential oils (see article) made from rice grains. Motivation to add a cannabinoid  to the heating pad would have been obvious because the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, the idea of doing so would have logically followed from having been individually taught in the prior art to be useful as therapeutic agents for topical application. Specifically, the art recognizes adding essential oils to rice grains in heating pads.
Thus, one of ordinary skill in the art would have been motivated to combine the cited prior art and have a heating pad comprising essential oils and cannabis and administer to a part of the body for pain relief as taught by Meneses because "[A] person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR Intemational Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390. Although the recited references fail to teach the sufficient amount of CBD delivered as 100 mg to 600 mg would be based on the amount applied on the patches as this is within the purview of the skilled artisan to determine.
	
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        06/28/22